Per Curiam.
The reasons assigned by the trial judge in his opinion sufficiently warrant the direction made. As he says: “The alleged contract of deposit does not limit nor impair the absolute right of the depositor as a creditor of the defendant;” and that “it refers only to the proof upon which the depositor may require a payment to himself, or to another at his request. ” It did not prevent the creditor from passing the demand by general or specific assignment, by gift or bequest, or by operation of law, such as bankruptcy proceedings, or the appointment of a receiver, in the life-time of the creditor, or by the appointment of an administrator, or qualification pf an executor, after death. In either of these cases the fund would pass to and be assets in the hands of the assignee, donee, beneficiary, or legal representative, on whom the title devolved, (see Penfield v. Thayer, 2 E. D. Smith, 305,) without a written order or power of attorney signed by the depositor and duly authenti*322coted, according to the rules of the bank. For these reasons the plaintiff acquired good title to the fund, and the judgment rendered awarding it to her must be affirmed, with costs.